DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roldan 8667801 in view of Bunker 20170089579 and Rudrapatna 20100095679.
Regarding Claim 1, Roldan teaches a liner assembly (50 including subassembly 66; Col.5 ll.22-25; Fig 5) for a combustor (50: combustor liner assembly), comprising: 
a support member (outer tubular member 70; Figs 5-6); 

    PNG
    media_image1.png
    426
    1193
    media_image1.png
    Greyscale


each of the plurality of protrusions offset from each of the plurality of recesses (circumferentially, Figs 6, 8),

    PNG
    media_image2.png
    692
    903
    media_image2.png
    Greyscale

the intermediate member being coupled to the support member at a tangent of each protrusion (Fig 6 above), 
wherein the tangent is located at the most radially distant point (Fig 6 above), from a centerline (64) of the liner assembly, of each of the plurality of protrusions;
and a liner member (inner tubular member 68; Fig 5) comprised of "any suitable material" different from or the same as the material of the support member (Col.5 ll.41-44), the liner member being coupled to the intermediate member at a tangent of each recess (Fig 6 above)
and defining a combustion chamber (Col.8 ll.13-14) of the combustor, 
wherein the tangent is located at the most radially proximal point, from the centerline, of each of the plurality of recesses (Fig 6 above),

    PNG
    media_image3.png
    426
    1193
    media_image3.png
    Greyscale

wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 5-7) and includes a plurality of apertures (100), wherein the plurality of apertures are spaced apart from the support member (by the thickness of each protrusion (Fig 6 above).
Note, the apertures (100) extending through the material of intermediate member (72) are formed by pressing the material at a peak of the member, radially inward to form a dimple and then cutting (undercut) to form the aperture (see comparison of Figs 6 and 7; where Fig 7 was only pressed without cutting and thus does not provide apertures, only dimples 106; Col.6 ll.31-56).Thus, the aperture itself extends parallel to the support member (76) through the material of intermediate member (72) that has been pressed to a dimple and the aperture is spaced apart from the support member by the thickness of the intermediate member. Thus, each dimple is undercut with two apertures (Figs 8-9 below) and each aperture extends parallel to the support member (76) through the material of intermediate member (72) that has been pressed to a dimple; the aperture further being spaced apart from the support member by the thickness of the intermediate member.

    PNG
    media_image4.png
    564
    737
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    757
    912
    media_image5.png
    Greyscale


However, ceramic matrix composite (CMC) materials have been used in high temperature applications such as the combustor liner of the combustion chamber (Bunker, [0003-4]) because the material has a higher heat temperature capability. Note, Bunker’s combustor liner CMC component (82) comprises complex geometry and holes (Figs 2-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CMC as the liner member material as taught by Bunker for the liner assembly of Roldan, because MPEP2144.07 provides the selection of a known material, i.e. CMC, based on its suitability for its intended use, i.e. as high temperature material for combustors, was an obvious extension of prior art teachings. in order to provide high temperature resistance for components such as the combustor walls. 
Regarding the liner member being comprised of tiles, Rudrapatna teaches it was known to form inner combustor liners (136) as tiles (158, 159, 160, and 161) with open passages therebetween (200, 300; [0031, 33]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tiles with open passages therebetween as in Rudrapatna for the liner member of Roldan in view of Bunker, in order to initiate and augment a cooling air film on the hot side of the inner walls (liner member) and allow thermal expansion between the tiles (Rudrapatna [0031, 33]).
Regarding Claim 2, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the intermediate member comprising a corrugated metal (Abstract, Col.7 ll.8-17) and the protrusions are defined by a plurality of corrugations of the metal which protrude radially and distally from the centerline of the liner assembly (Abstract, Fig 5-10).
Regarding Claim 3, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the support member, with the intermediated member, defining a first passage (Fig 6 below) 

    PNG
    media_image6.png
    431
    1223
    media_image6.png
    Greyscale

and the intermediate member, with the liner member, defining a second passage (Fig 6 above). 
Regarding Claim 4, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the support member includes a plurality of apertures (82) permitting flow of gas into the first passage (Fig 5 below) 

    PNG
    media_image7.png
    947
    1229
    media_image7.png
    Greyscale

and the plurality of apertures (100) of the intermediate member permit flow of gas into the second passage (air flows through 100 in order to enter second gas passages from the first passages).
Regarding Claim 6, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches a portion of the intermediate member (peaks 94) which includes the plurality of apertures is spaced apart from the liner member and the support member (Fig 6 shows aperture being spaced apart from 70 and 68; the parts of the intermediate member that define the aperture do not contact either 70 or 68).
Claim 7, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the intermediate member is configured to expand between the support member and the liner member during combustion within the combustor (Col.7 ll.42-50).
Regarding Claim 8, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the intermediate member is comprised of a metallic material (Col.7 ll.8-10) and the support member being made of “any suitable material”.
Roldan in view of Bunker, Rudrapatna, as discussed so far, does not teach the support member being made of metal. 
However, Rudrapatna teaches the outer support member(s) (134, 138) of a liner assembly for a combustor (118) being metallic ([0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the support member of Roldan in view of Bunker and Rudrapatna using metal as suggested by Rudrapatna because it has been held that “[t]he selection of a known material based on its suitability for its intended use” was an obvious extension of prior art teachings. MPEP 2144.07.
Regarding Claim 9, Roldan teaches a liner assembly (50 including subassembly 66; Col.5 ll.22-25; Fig 5) for a combustor (50: combustor liner assembly), comprising: 
a support member (outer tubular member 70; Fig 5); 


    PNG
    media_image8.png
    423
    1215
    media_image8.png
    Greyscale

an intermediate member (middle band 72; Fig 5) having a first surface (Fig 6 above) facing the support member and a second surface (Fig 6 above) opposite the first surface, wherein the intermediate 
each of the plurality of protrusions offset from each of the plurality of recesses (in an axial direction for Recesses A and circumferentially for Recesses B, Figs 6, 8),

    PNG
    media_image2.png
    692
    903
    media_image2.png
    Greyscale

the intermediate member supported by the support member at the most radially distal point (Fig 6 above), from a centerline (64) of the liner assembly, of each of the plurality of protrusions;
a liner member (inner tubular member 68; Fig 5) comprised of "any suitable material" different from or the same as the material of the support member (Col.5 ll.41-44), the liner member being supported by the intermediate member at the most radially proximal point (Fig 6 above), from the centerline, of each of the plurality of recesses (Fig 6 above),
wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 5-7),
wherein the liner member defines a combustion chamber (Col.8 ll.13-14) of the combustor;

    PNG
    media_image9.png
    431
    1223
    media_image9.png
    Greyscale

a first gas passage positioned along the first surface of the intermediate member (Fig 6 above); 
and a second gas passage positioned along the second surface of the intermediate member (Fig 6 above)
wherein the intermediate member comprises a plurality of apertures (Fig 6 above) to direct at least a portion of a first cooling gas flowing through the first gas passage into the second gas passage (Figs 6 above; Col.6 ll.43-45), and 

    PNG
    media_image3.png
    426
    1193
    media_image3.png
    Greyscale

wherein the plurality of apertures are spaced apart from the support member (by the thickness of each protrusion (Fig 6 above).
Note, the apertures (100) extending through the material of intermediate member (72) are formed by pressing the material at a peak of the member, radially inward to form a dimple and then cutting (undercut) to form the aperture (see comparison of Figs 6 and 7; where Fig 7 was only pressed without cutting and thus does not provide apertures, only dimples 106; Col.6 ll.31-56).Thus, the aperture itself extends parallel to the support member (76) through the material of intermediate member (72) that has 
Thus, each dimple is undercut with two apertures (Figs 8-9 below) and each aperture extends parallel to the support member (76) through the material of intermediate member (72) that has been pressed to a dimple; the aperture further being spaced apart from the support member by the thickness of the intermediate member.

    PNG
    media_image4.png
    564
    737
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    757
    912
    media_image5.png
    Greyscale


Roldan does not teach the liner member being comprised of a ceramic matrix composite material and the liner member comprised of a plurality of tiles spaced apart by open passages, wherein the open passages allow the portion of the first cooling gas flowing through the second gas passage to flow into the combustion chamber.
However, ceramic matrix composite (CMC) materials have been used in high temperature applications such as the combustor liner of the combustion chamber (Bunker, [0003-4]) because the material has a higher heat temperature capability. Note, Bunker’s combustor liner CMC component (82) comprises complex geometry and holes (Figs 2-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CMC as the liner member material as taught by Bunker for the liner assembly of Roldan, because MPEP2144.07 provides the selection of a known material, i.e. CMC, based on its suitability for its intended use, i.e. as high temperature material for combustors, was an obvious extension 
Regarding the liner member being comprised of tiles, Rudrapatna teaches it was known to form inner combustor liners (136) as tiles (158, 159, 160, and 161) with open passages therebetween (200, 300; [0031, 33]) that allow a cooling gas flowing through a radially outer passage to flow into the combustion chamber ([0031, 33]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tiles with open passages therebetween as in Rudrapatna for the liner member of Roldan in view of Bunker, in order to initiate and augment a cooling air film on the hot side of the inner walls (liner member) and allow thermal expansion between the tiles (Rudrapatna [0031, 33]).
Regarding Claim 10, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the first gas passage is parallel to the second gas passage (Fig 8).
Regarding Claim 12, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the plurality of apertures in the intermediate member control gas flow through the liner assembly (control being defined by Dictionary.com as “to exercise restraint or direction over”; the second passage exercises direction over the gas flow to coordinate its flow throughout the liner assembly). 
Regarding Claim 13, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the support member includes a plurality of apertures (82) for receiving the first cooling gas into the first gas passage (Fig 5; Col.8 ll.16-18).
Regarding Claim 14, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the intermediate member is coupled to the support member and to the liner member (in contact with them in Fig 6; and brazed to them in Col.7 ll.38-53). 
Regarding Claim 15, Roldan teaches a liner assembly (50 including subassembly 66; Col.5 ll.22-25; Fig 5) for a combustor (50: combustor liner assembly), comprising: 


    PNG
    media_image8.png
    423
    1215
    media_image8.png
    Greyscale

an intermediate member (middle band 72; Fig 5) including a second plurality of apertures (100; Fig 6, 8; Col.6 ll.31-45; Col.8 ll.41-49) spaced apart from the support member (by the thickness of each protrusion (Fig 6 below),

    PNG
    media_image3.png
    426
    1193
    media_image3.png
    Greyscale

and a plurality of protrusions and recesses (Fig 6 above; including any of Recesses A and Recesses B);
each of the plurality of protrusions offset from each of the plurality of recesses (in an axial direction for Recesses A and circumferentially for Recesses B, Figs 6, 8),

    PNG
    media_image2.png
    692
    903
    media_image2.png
    Greyscale

the intermediate member supported by the support member at the most radially distal point (Fig 6 above), from a centerline (64) of the liner assembly, of each of the plurality of protrusions;
and a liner member (inner tubular member 68; Fig 5) comprised of "any suitable material" different from or the same as the material of the support member (Col.5 ll.41-44), the liner member being supported by the intermediate member at the most radially proximal point (Fig 6 above), from the centerline, of each of the plurality of recesses (Fig 6 above), 
wherein the liner member defines a combustion chamber (Col.8 ll.13-14) of the combustor;
wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 5-7).
Note, the apertures (100) extending through the material of intermediate member (72) are formed by pressing the material at a peak of the member, radially inward to form a dimple and then cutting (undercut) to form the aperture (see comparison of Figs 6 and 7; where Fig 7 was only pressed without cutting and thus does not provide apertures, only dimples 106; Col.6 ll.31-56).Thus, the aperture itself extends parallel to the support member (76) through the material of intermediate member (72) that has been pressed to a dimple and the aperture is spaced apart from the support member by the thickness of the intermediate member. Thus, each dimple is undercut with two apertures (Figs 8-9 below) and each 

    PNG
    media_image4.png
    564
    737
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    757
    912
    media_image5.png
    Greyscale

Roldan does not teach the liner member being comprised of a plurality of tiles paced apart by open passages, each of the plurality of tiles comprised of ceramic matrix composite material and a plurality.
However, ceramic matrix composite (CMC) materials have been used in high temperature applications such as the combustor liner of the combustion chamber (Bunker, [0003-4]) because the material has a higher heat temperature capability. Note, Bunker’s combustor liner CMC component (82) comprises complex geometry and holes (Figs 2-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CMC as the liner member material as taught by Bunker for the liner assembly of Roldan, because MPEP2144.07 provides the selection of a known material, i.e. CMC, based on its suitability for its intended use, i.e. as high temperature material for combustors, was an obvious extension of prior art teachings. in order to provide high temperature resistance for components such as the combustor walls. 
Regarding the liner member being comprised of tiles, Rudrapatna teaches it was known to form inner combustor liners (136) as tiles (158, 159, 160, and 161) with open passages therebetween (200, 300; [0031, 33]) that allow a cooling gas flowing through a radially outer passage to flow into the combustion chamber ([0031, 33]).

Regarding Claim 18, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches cooling gas is received through the first plurality of apertures and flows through the second plurality of apertures (Col.7 ll.57-60 and Col.6 ll.43-45; Fig 6). 
Roldan in view of Bunker and Rudrapatna, as discussed so far, does not teach the open passages allow the cooling gas to flow into the combustion chamber. 
However, Rudrapatna further teaches the open passages allowing the cooling gas flowing through a gas passage on the radially outer surface of the liner(s) to flow into the combustion chamber ([0031, 33]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tiles with open passages therebetween as in Rudrapatna for the liner member of Roldan in view of Bunker and Rudrapatna, in order to initiate and augment a cooling air film on the hot side of the inner walls (liner member) and allow thermal expansion between the tiles (Rudrapatna [0031, 33]).
Regarding Claim 19, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the second plurality of apertures being longitudinally offset from the first plurality of apertures (Fig 5). 
Regarding Claim 20, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan further teaches the intermediate member being coupled to the support member at a position inward of the first plurality of apertures and the intermediate member is coupled to the liner member at a position inward of the second plurality of apertures (Fig 6 below).

    PNG
    media_image10.png
    450
    1293
    media_image10.png
    Greyscale


Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Roldan in view of Bunker, and Rudrapatna, and further in view of Benoit 20080304959
Regarding Claim 21, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan in view of Bunker and Rudrapatna as discussed so far does not teach the intermediate member has a coefficient of thermal expansion 2-4 times greater than the coefficient of thermal expansion of the liner member.
However, Benoit teaches a wall assembly for a turbomachine combustion chamber ([0071]) and a method of joining a ceramic component (7; [0014]) to a metallic component (1, [0011]) including an intermediate member (3; [0012]) with protrusions and recesses (Fig 2) wherein the intermediate member is made of metal ([0016]) which has an expansion coefficient of two to five times that of the ceramic component ([0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the use of metallic intermediate component between metallic casing component and ceramic liner component as in Benoit, for the system of Roldan in view of Bunker and Rudrapatna, in order to fasten the ceramic liner panel to the metallic support structure, which have very different thermo-mechanical and physico-chemical behaviors (Benoit [0006]). 

Claims 5 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Roldan in view of Bunker and Rudrapatna, and further in view of Snider 8727714.
Regarding Claim 5, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan teaches the plurality of apertures of the intermediate 
In addition to Roldan’s Drawings, Snider teaches a multilayer liner assembly having a support member (outer panel 26) including a first plurality of apertures (28); an intermediate member (intermediate panel 22) including a second plurality of apertures (29), the support member defining first passages (Figs 6, 16); the intermediate member defining second passages (Figs 6, 16); 

    PNG
    media_image11.png
    824
    1208
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    512
    1191
    media_image12.png
    Greyscale

 and a liner member (inner panel 16) comprised of a ceramic matrix composite material (Col.4 ll.5-9; the duct body including all the panels/members 26, 22, and 16) and open passages (31), wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 6, 16), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aperture sizing of Snider for the liner assembly of Roldan in view of Bunker and Rudrapatna, in order to adequately adjust the metering/pressure drop of fluid across the various members for their intended purpose. For example, the outer support member is meant to provide metering of adequate cooling flow (thus larger holes), the intermediate member is meant to provide a significant pressure drop for increased impingement onto the liner member (thus smaller holes), and the open passages are meant to provide film cooling (thus larger holes so that film forms with low pressure drop and extends over greater surface area). See also Col.6 ll.18-20, 45-57. The respective apertures in Roldan in view of Bunker and Rudrapatna provide the same functions as Snider’s apertures, thus it would have been obvious to apply the same dimensions for each.
Regarding Claim 16, Roldan in view of Bunker and Rudrapatna teaches all the limitations of the invention as claimed and discussed above. Roldan in view of Bunker and Rudrapatna does not teach each of the first plurality of apertures has a diameter greater than a diameter of each of the second plurality of apertures. 
However, Snider teaches a multilayer liner assembly having a support member (outer panel 26) including a first plurality of apertures (28); an intermediate member (intermediate panel 22) including a second plurality of apertures (29), wherein the intermediate member comprises a plurality of protrusions and a plurality of recesses (Figs 6 and 16); the support member defining first passages (Figs 6, 16); the intermediate member defining second passages (Figs 6, 16); 

    PNG
    media_image11.png
    824
    1208
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    512
    1191
    media_image12.png
    Greyscale

and a liner member (inner panel 16) comprised of a ceramic matrix composite material (Col.4 ll.5-9; the duct body including all the panels/members 26, 22, and 16) and open passages (31), wherein the intermediate member is positioned intermediate the support member and the liner member (Fig 6, 16), wherein the liner member defines a combustion chamber of the combustor (Col.3 ll.38-41); and the second plurality of apertures having a smaller diameter than the first plurality of apertures. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aperture sizing of Snider for the liner assembly of Roldan in view of Bunker and Rudrapatna, in order to adequately adjust the metering/pressure drop of fluid across the various members for their intended purpose. For example, the outer support member is meant to provide metering of adequate cooling flow (thus larger holes), the intermediate member is meant to provide a significant 
Regarding Claim 17, Roldan in view of Bunker, Rudrapatna, and Snider teaches all the limitations of the invention as claimed and discussed above. Roldan in view of Bunker, Rudrapatna, and Snider as discussed so far, does not teach the diameter of each of the first plurality of apertures is between about 0.050 - 0.300 inches and the diameter of each of the second plurality of apertures is between about 0.020 - 0.050 inches.
However, Snider further teaches the first and second plurality of apertures being metering holes, whose sizes vary in the various members/panels (Col.1 ll.39-42, Col.2 ll.5-11, 29-31 & 47-53, Col.7 ll. 57-end) thus recognizing aperture flow area as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the metering holes in the panels serving “primarily as a pressure drop/flow metering device” such that the larger metering holes 28 of the outer panel (Fig 6) are needed for "a transvane concept, where the hot gas flow is accelerated to a high Mach number, and the pressure drop across the wall is much higher than in traditional transition ducts” and the smaller metering holes 29 (Fig 6) of the intermediate panel would be sufficient to drop the pressure when "the hot gas path velocity if lower and the pressure difference across the wall is also lower” (Col.2 ll.44-53), such that the determination of the optimum or workable ranges of said variable, in this case the operable aperture diameters for holes 28 and 29 being "between about 0.050 - 0.300 inches … [and] 0.020 - 0.050 inches” respectively, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case all the structural limitations as discussed above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to alter the size and number of each set of holes and measure the resultant pressure drop or effective cooling, would have been an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicants arguments filed 23 December 2020 were carefully considered and the argument against the claim objection was persuasive, however the remaining arguments were not persuasive.
Applicant asserts that the apertures must include the space above the dimpled or indented feature (as in Applicant’s annotated figure on p.8 of Remarks filed 23 December 2020). 
However, as discussed in the rejection(s) above, the apertures (100) extending through the material of intermediate member (72) are formed by first pressing the material at a peak of the member, radially inward to form a dimple (106; see Fig 7) and then cutting (undercut; Col.6 ll.34-51) to form the aperture (see comparison of Figs 6 and 7; where Fig 7 was only pressed without cutting and thus does not provide apertures, only dimples 106; Col.6 ll.31-56). Thus, each dimple is undercut with two apertures (Figs 8-9) and each aperture extends parallel to the support member (76) through the material of intermediate member (72) that has been pressed to a dimple; the aperture further being spaced apart from the support member by the thickness of the intermediate member. The apertures in Roldan are strictly construed as the opening in the plane transverse to the support member and are not inclusive of the area above the dimple.

    PNG
    media_image13.png
    871
    1187
    media_image13.png
    Greyscale

Applicant further asserts that Applicant’s aperture(s) is “a hole through  the intermediate member and therefore has an entry opening on the surface facing the support member and an exit opening on the surface facing the liner member, the entry and exit openings being spaced apart by the thickness of the intermediate member”. 
	However, none of the above features are recited in the claims, the definition of aperture(s) is not limited to the above structural limitations (Merriam Webster defines as “an opening or open space: hole”), and Applicant has not provided a Special Definition in the Specification with the above structural limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/STEPHANIE SEBASCO CHENG/             Examiner, Art Unit 3741                                                                                                                                                                                           
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741